Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 07, 2022

The Court of Appeals hereby passes the following order:

A22D0179. DEREK GABRIEL, SR. et al.                          v.   SENTINEL         LAKE
    HOMEOWNERS ASSOCIATION, et al.

       Derek Gabriel, Sr. and Autumn Gabriel (“Plaintiffs”) filed this breach of
contract action against Sentinel Lake Homeowners Association, Inc., and others
(“Defendants”). The court entered its final judgment in favor of Defendants in May
2018. Plaintiffs, who had been represented by counsel but were now proceeding pro
se, filed a motion to set aside, which the court denied. Plaintiffs did not appeal from
that order. Plaintiffs then filed a second motion to set aside and vacate judgment,
under OCGA § 9-11-60 (d), alleging fraud on the part of Defendants. The trial court
denied the motion on September 10, 2021, and Plaintiffs filed a notice of appeal from
that order. We dismissed the appeal as abandoned after Plaintiffs failed to file a brief
and enumeration of errors within the time allowed. See Case No. A22A0430 (Dec.
16, 2021). On December 10, 2021, Plaintiffs filed this application for discretionary
review of the September 10, 2021 order.1
       We lack jurisdiction. To be timely, a discretionary application must be filed
within 30 days of the entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v.

       1
        As an initial matter, to the extent that Plaintiffs intended this application to be
their brief in their direct appeal, we nevertheless lacked jurisdiction over the direct
appeal because “the denial of a motion to set aside a final judgment under OCGA §
9-11-60 is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006). “Compliance with the discretionary
appeals procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga.
App. 257, 257 (471 SE2d 60) (1996).
State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). This statutory deadline is
jurisdictional, and we cannot accept an application for appeal not made in compliance
with OCGA § 5-6-35 (d). Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Plaintiffs filed their application 91 days after the entry of the order to
be appealed. Thus, we lack jurisdiction and the application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/07/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.